COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Tetra Surveys, LLC v. RAJ Development Corporation

Appellate case number:     01-21-00381-CV

Trial court case number: 2020-19289

Trial court:               113th District Court of Harris County

       This is an accelerated appeal from the trial court’s June 25, 2021 order denying a motion
to dismiss filed by appellant, Tetra Surveys LLC. The notice of appeal was filed on July 13, 2021
and the record was due on July 23, 2021. See TEX. R. APP. P. 35.1(b).
        Appellant has filed a motion for extension of time to file its brief, stating that the parties
are scheduled to engage in mediation within 30-45 days and asks that this Court extend the deadline
for appellant’s brief 60 days from the date the record is filed.
        The appellant’s brief is not due until 20 days after the filing of the complete record, which
includes both the clerk’s record and the reporter’s record. See TEX. R. APP. P. 38.6(a). The clerk’s
record was filed on July 28, 2021. The court reporter has advised this Court that appellant has not
yet requested the preparation and filing of the reporter’s record. The deadline for filing appellant’s
brief does not begin until the complete record is filed and therefore, appellant’s motion for
extension of time to file its brief is premature.
       Because the Court wishes to permit the parties time to mediate, the Court issues the
following ruling, granting the motion in part:
       1. The Court directs the parties to engage in and attempt to complete mediation by
          September 13, 2021.

       2. If the reporter’s record has not been filed at the end of the 45-day period granted for
          mediation, the reporter’s record will be due 10 days after the parties notify this Court
          that mediation is completed, or in any event, no later than by September 23, 2021.

       3. Appellant’s brief will be due 60 days after the complete record is filed but no later
          than November 22, 2021. No further extensions will be granted absent a showing of
          extraordinary circumstances.
       Should the parties reach a settlement during mediation, they are directed to advise the Court
as soon as possible.
       It is so ORDERED.

Judge’s signature: ____Justice Richard Hightower________________
                    Acting individually  Acting for the Court


Date: ___July 30, 2021____